Citation Nr: 1642761	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.

2.  Entitlement to service connection for a neck disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

5.  Entitlement to service connection for a colon disability, to include as due to herbicide exposure.

6.  Entitlement to service connection for a genitourinary disability, to include as due to herbicide exposure.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Muskogee, Oklahoma RO.  

In a December 2009 substantive appeal, the Veteran requested a Travel Board hearing; such hearing was scheduled for November 2010.  In a statement received in October 2010, he indicated that he could not appear because prison authorities would not allow him to attend.  In December 2014 and April 2016, the case was remanded to reschedule the Veteran for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's December 2014 remand instructed the AOJ to reschedule the Veteran for a Board hearing.  In an employment questionnaire received on August 20, 2013, the Veteran indicated that his current address is 1132 SE 17th St., Oklahoma City, OK 73129; the Board's December 2014 remand was mailed to that address.  However, the AOJ's November 2015 letter to the Veteran, which notified him that his videoconference hearing was scheduled for December 2015 at the Muskogee RO, was sent to an address no longer valid (227 SE 44th St., Oklahoma City, OK 73129); the record reflects that he did not report for the December 2015 hearing.  

In April 2016, the Board remanded the case again, instructing that the Veteran should be scheduled for a hearing and provided written timely notice of the hearing at his verified current address of record.  However, the AOJ's June 2016 letters to the Veteran, which notified him that his videoconference hearing was scheduled for July 2016 at the Muskogee RO, were once again sent to the no longer valid same previous address (227 SE 44th St.); he did not report for the July 2016 hearing.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the AOJ again did not send the hearing notification letter to the Veteran's most recent address of record (and the record does not reflect that he was aware of the scheduled July 2016 hearing), due process requires a remand for the hearing to be rescheduled yet again.

Accordingly, the case is REMANDED for the following:

The AOJ should first verify the Veteran's current address and then schedule him for a videoconference hearing before the Board and provide him written timely notice of the hearing at his verified current address of record (and specifically not at an invalid address, to include 227 SE 44th St in Oklahoma City).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

